NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISSA DOREH,                                     No. 17-16591

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00108-JAS-PSOT

 v.
                                                MEMORANDUM*
UNKNOWN RODRIGUEZ, named as Ms.
Rodriguez, Housing Unit Manager at FCI
Tucson; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Issa Doreh, a federal prisoner, appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630
F.3d 889, 892 (9th Cir. 2011). We reverse and remand.

      The district court dismissed Doreh’s deliberate indifference to safety claim

on the ground that Doreh failed to allege that defendants consciously disregarded a

substantial threat to his safety by assigning him to a cell on an upper floor.

However, Doreh alleged that he provided defendant Rodriguez with medical orders

requiring that he be given a lower bunk on the first floor, Rodriguez refused to

comply with these orders, and Doreh was injured as a result. Liberally construed,

these allegations are sufficient to state a deliberate indifference to safety claim.

See Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009).

      The district court dismissed Doreh’s claim of interference with his incoming

legal mail on the ground that Doreh failed to allege whether the mail was sent by

his attorney, or marked as such, and because Doreh only alleged that four incidents

of such mail interference occurred. However, Doreh alleged that defendant

Molinar knowingly and intentionally opened Doreh’s legal mail outside of his

presence on several occasions before it was delivered to him. Liberally construed,

these allegations are sufficient to state a legal mail interference claim under the

First and Sixth Amendments. See Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1210-

11 (9th Cir. 2017) (prisoners have a First Amendment right to have their legal mail


                                           2                                     17-16591
opened in their presence, and “[t]wo or three pieces of mail opened in an arbitrary

or capricious way suffice to state a claim” (internal quotation marks omitted));

Mangiaracina v. Penzone, 849 F.3d 1191, 1196-97 (9th Cir. 2017) (Sixth

Amendment requires a prisoner be present when legal mail is inspected; even a

single incident may give rise to a constitutional violation).

      The district court dismissed Doreh’s claim regarding the provision of

expired food items because Doreh failed to allege that defendant Pratt knew that

the food posed a risk to Doreh’s health or safety, and disregarded that risk.

However, Doreh alleged that defendant Pratt continued to serve him expired food

after Doreh lodged several complaints and that Doreh suffered injuries as a result.

Liberally construed, these allegations are sufficient to state an Eighth Amendment

violation. See Keenan v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996) (“Adequate

food is a basic human need protected by the Eighth Amendment.”).

      We reverse the judgment and remand for defendants to respond to the

complaint.

      We do not consider documents or facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      REVERSED and REMANDED.




                                           3                                    17-16591